United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-3770
                                     ___________

Dawn Netta Rucker,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
University of Nebraska, at Omaha,     *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                          Submitted: February 21, 2002
                              Filed: March 4, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Dawn Netta Rucker appeals the district court’s1 denial of in forma pauperis
status and pre-service dismissal of her action, without prejudice, for failure to pay the
filing fee. We find no abuse of discretion in the dismissal, and accordingly affirm.
See 8th Cir. R. 47B.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska, adopting the report and recommendations of the Honorable
Kathleen A. Jaudzemis, United States Magistrate Judge for the District of Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-